Case 1:20-cv-11339-FDS Document1 Filed 07/17/20 Page 1of5

RECEIVED
U.S, ATTORNEY

IN THE UNITED STATES DISTRICT COURT JUL 19 2020

FOR THE DISTRICT OF MASSACHUSETTS

CRIMINAL ACTION.

Stephen Stoute ze
= 2
a —
V. c BS O
So ce fF
Bo = yh
Judge Indira Talwani Bo ot Re
oD —_ om
Judge Marianne B Bowler 2 x ee
Clerk Lisa Belpedio ae ant
oe 2 Om
Statement of facts

1. The Plaintiff filed case# 20 -cv - 10658 in the District Court For Massachusetts.

2. The Plaintiff filed the complaint in the Boston Federal Court House as he lives in the Eastern
part of the State of Massachusetts.

3. The Plaintiff filed the Complaint in the Boston Federal Court House as all of the actions in the
case took place where he lives.

4. The Plaintiff requested | trial by Jury for case# 20 -cv -10658.

5. On or around May 28, 2020, the Plaintiff received a letter from the letter from the clerk for
the Worchester Federal Court house stating that there was a reassignment of the Judge from

Worchester to a judge by the name of Indira Talwani for case 20 -cv -10658 (please see exhibit
1).

6. The Plaintiff Couldn't understand why | judge in Worchester Federal Court house would be

assigned a case that was never filed in that court and for which all relevant action or omissions
to place.

7. Upon research it was found that Judge Indira Talwani was the judge of case # 19 -11362 -IT.

8, 22 CFR 92.12 - 92.31 FR heading "Foreign Relationship" States that an oath is required to take
office.

9, Title 8 U.S.C 1481 states once an oath of office is taken citizenship is relinquished, thus you

become a foreign entity, agency, or state. That means every public office is a foreign state,
including any political subdivision.

10. . Title 22 U.S.C ( Foreign Relations and Intercourse) Chapter 11 identifies all public officials as
foreign agents.
Vf

Case 1:20-cv-11339-FDS Document1 Filed 07/17/20 Page 2 of 5

11. Foreign Agents Registration Act of 1938, as amended, 22 U.S.C section 611 provides that:
22 U.S.C section 611 - definitions

(a) The term "person" includes an individual, partnership, association, corporation,
organization, or any other combination of individuals;

(b) the term "foreign Principal" includes
(1) a government of a foreign country and a foreign political party;
12. 22 U.S.C section 611 - definitions provides that:

(c) expect[1] as provided in subsection(d) of this section, the term “agent of a foreign
principal" means -(1) any person who acts as an agent, representative, employee, or servant, or
any person who acts in any other capacity at the order, request, or under the direction or control
of a foreign principal or of a person any of whose activities are directly or indirectly supervised,
directed, controlled, financed , or subsidized in whole or in major part by a foreign principal, and
who directly or through any other person

(i) engages within the United States in political activities for or in the interest of such
foreign principal;

(iv) within the United States represents the interest of such foreign principal before any
agency or official of the Government of the United States; and

(2) any person who agrees , consents, assumes or purports to acts or who is or holds
himself out to be , wether or not pursuant to contractual relationship, an agent of a foreign
principal as defined in clause(1) of this subsection.

13. Privacy act statement: filing of this document is required for the Foreign Agent registration
act of 1938, as amended, 22 U.S.C Section 611 et seq; for the purposes of registration under the
act and public disclosure, Provisions of the information requested is mandatory, and failure to
provide the information is subject to the penalty and enforcement provisions established in
section 8 of the act. every registration statement, exhibit, amendment, copy of informational
materials or other document or information filed with the Attorney General under this act is a
public record open to public examination, etc ....

14. based on claims 8 to 13, the Plaintiff demanded to see copies of the Foreign Agent
Registration of Agents Indira Talwani doing business as an alleged Federal Judge.

15. The request was also made with the Department of Justice National Security Division.

16. Indira Talwani never provided the copy of her oath of office, her foreign agent registration
and her anti-bribery statement to the Plaintiff.

17. Not only are claims from 8 - 13 of this statement of facts relevant they have been ruled on in
Case 1:20-cv-11339-FDS Document1 Filed 07/17/20 Page 3 of 5

United States Supreme Court RABINWITZ V. KENNEDY,(1964) No.287 Argued March 2, 1964 and
decided March 20, 1964.

18. In that case ‘we hold for the reasons stated below, that the foreign agent registration act
plainly and unquestionably requires petitioners to register.’

19. In the same case the United States Supreme Court ruled and concluded 'We conclude, there,
that petitioners, attorneys representing a foreign government in legal matters including
litigation, are not exempt from registering under the Foreign Agent Registration Act.'

 

20. regardless of who initiated the contract, if the public official(s)/ agent(s) of foreign
principal(s) fail to perform their duties, and/or insist on contracting without providing the
documents (foreign agent registration, irs form w -9 under 22 U.S.C section 615, anti-bribery
statement) said public official(s) / agent(s) agrees that jurisdiction has not been properly
established; hence, agrees that said public official(s) / agent(s) will be in violation of the FCPA
(foreign corruption practice act) and any other violations deemed suitable.

21. That meant that all previous rulings made by Judge talwani were null and void, including her
ruling on case # 19 -11362 -IT.

22. If the Court proceeds once Judges qualification is challenged( not providing foreign agent
registration, oath of office and anti-bribery statement IRS W - 9, etc), it would be proceeding

without judicial immunity, therefore opening itself up to a civil law suit and a criminal offense
under federal law.

23. This means that the judge and everyone associated with this fraud can be sued as
perpetrators to a fraud; the officer(s) for chaperty, the judge for lack of jurisdiction and all of
them for conspiracy to fraudulently conceal the true nature and cause of accusation.

24. 18 U.S.C section 241 Conspiracy against rights,

If two or more persons conspire to injure, oppress, threaten, or intimidate any person in
any State, Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of
any right or privilege secured to him by the Constitution or laws of the United States, or because
of his having so exercised the same; or if two or more persons go in disguise on the higway, or on
the premises of another, with intent to prevent or hinder his free exercise or enjoyment of any
right or privilege so secured -

They shall be fined under this title or imprisoned not more than ten years, or both; and if death
results from the acts committed in violation of this section or if such acts include kidnaping or an
attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse or
an attempt to kill shall be fined under this title or imprisoned for any term of years or for life, or
both, or may be sentenced to death.

25. In case #19 -11362-IT the Plaintiff resolved an alleged debt using an administrative process
Case 1:20-cv-11339-FDS Document1 Filed 07/17/20 Page 4 of 5

with a notary public as witness.
26. Cade of Conduct for the United States Judges provides that
Canon 1 : A judge should uphold the integrity and Independance of the Judiciary

Canonz2: A Judge should avoid Impropriety and the Appearance of Impropriety in ALL
Activities.

Canon 3: A Judge Should Perform the Duties of the Office Impartially and Diligently.

Canon 4: A Judge May Engage in Extra - judicial Activities to Improve the Law, the Legal
System, and the Admiistration of Justice.

Canon 5: A Judge Should Regulate Extra -Judicial Activities to minimize the risk of conflict
with Judicial Duties.

Canon 6: A judge should regularly file reports of compensation received for law related
and extra -judicial activities

Canon 7: A judge should refrain from political activity

27. By not responding to the Affidavits of mailing that the Plaintiff served upon Navient, Navient
defaulted and agreed to the allegations. In essence the Affidavits and notice of default and
opportunity to cure became Contract in law.

28, 42 U.S.C section 1983 - racial discrimination in violation of the equal protection clause of the
Fourteenth Amendment and 42 U.S.C section 1981

Title 42 U.S.C section 1981 provides that, in pertinent part:

(a) All persons within the jurisdiction of the United States shall have the same right in
every State and Territory to make and enforce contracts, to sue, be parties, give evidence, and to
the full and equal benefit of all laws and proceedings for the security of persons and property as
enjoyed by white citizens, and shall be subject to like punishment, pains, penalties, taxes,
licenses, exactions of every kind, and to no other.

 

29.Plaintiff as an African American is a member of a protected class, and thus also had the
clearly established statutory right under this provision of 42 U.S.C section 1981 to be free from
racially motivated filing of false charges.

30. The Judge, in this case Indira Talwani was suppose to be an unbiased orbiter in a dispute
between two opposing parties and the burden of proof is on he who is served, not he who
denies.

31. The Plaintiff in that case was bringing a contract before the Court to be enforced. there was
nothing to decide.
Case 1:20-cv-11339-FDS Document1 Filed 07/17/20 Page 5of5

31. Rather than be an unbiased and impartial orbiter, Judge Indira Talwani conducted herself as
though she was defending the defendant Navient.

32. 42 U.S.C section 183 provides that:

Every person, who under color of any statue, ordinance, regulation, custom or usage of
any state or territory or the District of Columbia subjects or causes to be subjected any citizen of
the United States or other person within the jurisdiction thereof to the deprivation of any right
shall be liable to the party injured in an action at law, suit in equity, or other appropriate
proceeding for redress...

33. Reassigning the case to Worchester Federal Court and then Indira Talwani was a deliberate
attempt to prevent the case from being heard and decided upon by a jury and with new
allegations and findings too.

34. The acts or omissions of all Defendants were moving forces behind Plaintiff's injuries.
35. These Defendants acted in concert and joint action with each other.

36. The acts or omissions of Defendants as described herein intentionally deprived Plaintiff of his
constitutional and statutory rights and caused him other damages.

37. Defendants are not entitled to qualified immunity for the complained of conduct.

38. Judge Talwani, Judge Marianne Bowler and Clerk Lisa Belpedio aided and abetted the
Defendants of case 19 - 11362 - IT and 20 - cv -10658 and obstructed justice. They also
committed mail fraud by depriving the Plaintiff of Honest service.
